Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Dustin Kyle Scott, Appellant                          Appeal from the 62nd District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-13-00080-CR        v.                          1222718). Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Dustin Kyle Scott, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 17, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk